NUMBERS 13-22-00477-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


ROY GUZMAN JR.,                                                             Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 38th District Court
                         of Medina County, Texas.


                          ORDER OF ABATEMENT

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam


      This appeal is before the Court on appellant’s motion to supplement the reporter’s

record and to extend time to file appellant’s brief. Texas Rule of Appellate Procedure

34.6(d),(e)(3) provides that if anything relevant is omitted, the reporter’s record may be

supplemented and that any dispute regarding inaccuracies may be submitted to the trial
court.

         Therefore, this appeal is abated and the cause remanded to the trial court. Upon

 remand, the judge of the trial court shall determine and issue findings and conclusions

 of (1) whether    anything    was       omitted   from   the   reporter’s     record.   See

 34.6(e). Furthermore, the trial court shall determine what steps are necessary to

 ensure the prompt preparation of a complete reporter’s record and shall enter any

 orders required to avoid further delay and to preserve the parties’ rights.

         Therefore, appellant’s motion to supplement the reporter’s record is carried with

 the case, and the trial court shall prepare and file its findings and orders and cause

 them, along with any omitted items, to be included in a supplemental clerk’s record

 which should be submitted to the Clerk of this Court within thirty days from the date of

 this order. Furthermore, the motion to extend time to file appellant’s brief is granted

 and appellant’s brief is ordered due on or before forty-five days after the trial court

 findings are submitted to this court.

                                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
7th day of December, 2022.




                                               2